                           United States District Court
                                     for the
                           Southern District of Florida

Godbert Donjoie, Plaintiff,        )
                                   )
v.                                 )
                                   ) Civil Action No. 19-20298-Civ-Scola
Whitestone Gulf, Inc., Defendant.  )
                                   )
       Notice of Consideration of Motion for Summary Judgment

       The plaintiff Godbert Donjoie files suit to recover damages for alleged
discrimination and retaliation under 42 U.S.C. § 1981. The defendant
Whitestone Gulf, Inc. (“Whitestone”) moves for judgment on the pleadings
arguing that the suit is barred by the contractual statute of limitations period in
his employment contract. (ECF No. 8.) The employment contract at issue is
attached to Whitestone’s answer and affirmative defenses. (ECF No. 3).
       Before it can reach the merits, the Court must first decide whether the
contract attached to Whitestone’s answer can be considered at this stage. The
Eleventh Circuit allows a document attached to an answer to be considered at
the judgment on the pleadings stage only if the document is (1) central to the
plaintiff's claim; and (2) undisputed. Horsley v. Feldt, 304 F.3d 1125, 1134-35
(11th Cir. 2002) (explaining that incorporation by reference doctrine applies to
documents attached to answers for 12(c) motions). “Undisputed in this context
means that the authenticity of the document is not challenged.” Id. In his
response, Donjoie disputes the authenticity of the employment agreement by
alleging that “Plaintiff disputes the authenticity of the purported agreements,”
because “there is no actual signature anywhere on the documents” and “there is
no evidence that Plaintiff was ever presented with the agreements” without
explicitly alleging that he did not sign the contract. (ECF No. 9 at 2-4.)
       This Court “has discretion as to whether to accept material beyond the
pleadings that is offered in conjunction with a 12(b)(6) motion.” Christy v. Sheriff
of Palm Beach County, Fla., 288 Fed. App’x 658, 664 (11th Cir. 2008). “However,
once the court decides to accept matters outside the pleading, it must convert
the motion to dismiss into one for summary judgment.” Id; see also, Fed. R. Civ.
P. 12(d). “It is clearly the law in this circuit” that whenever a district judge
converts a motion into a motion for summary judgment by considering matters
outside the pleadings “the judge must give all parties ten-days-notice that he is
so converting the motion.” Id.
       The Court intends to treat the defendant’s motion for judgment on the
pleadings as a motion for summary judgment in order to consider matters
outside of the pleadings. Pursuant to Federal Rule of Civil Procedure 12(d), the
parties will be given a reasonable opportunity to present all the material they
believe is pertinent to this motion. The parties may file a supplemental brief in
support of or in opposition to the motion for summary judgment by September
30, 2019. Concurrently with these supplemental briefs the parties shall also
file any other evidence that they believe is pertinent to this motion.
        Done and ordered in chambers, at Miami, Florida, on September 16,
2019.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
